Adams, Judge,
delivered the opinion of the court.
This suit was originally commenced in a justice’s court, where the plaintiff had judgment, from which the defendant *436appealed to the Common Pleas, where the plaintiff again received judgment, from which the defendant has appealed to this court.
The suit was founded on account, for one hundred ties at fifty-five cents per tie. The evidence strongly tended to prove the plaintiff’s case. The only question raised was, whether the ties were sold to the defendant, or taken without leave. An instruction was given at the instance of the defendant raising this question, and upon the evidence the court found' for.the plaintiff.
We do not feel at liberty to disturb this finding. Judgment affirmed.
The other judges concur.